                        UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF NEW MEXICO

In re:
                                                                Chapter 11
ROMAN CATHOLIC CHURCH OF THE
ARCHDIOCESE OF SANTA FE, a New                                  Case No. 18-13027-t11
Mexico corporation sole,

                  Debtor-in-Possession.

ROMAN CATHOLIC CHURCH OF THE
ARCHDIOCESE OF SANTA FE,
a New Mexico corporation sole,

         Plaintiff,
v.                                                        Adversary No. 20-01026-t

The U.S. Small Business Administration
and Jovita Corranza, solely as the Administrator
of the U.S. Small Business Administration,

         Defendants.
                                 CERTIFICATE OF SERVICE

         The undersigned certifies that service of process (summons, a copy of the complaint, and

a copy of the verification of the complaint) was made on April 23, 2020 by:

[] First class United States mail, postage prepaid, to:

[X] Certified mail, return receipt, addressed to:

US Attorney John C. Anderson
Civil Process Clerk
PO Box 607
Albuquerque, NM 87103

US Attorney General William P. Barr
U.S. Department of Justice
950 Pennsylvania Avenue, NW
Washington, DC 20530-0001

US Small Business Administration
409 3rd St, SW
Washington DC 20416



     Case 20-01026-t     Doc 4     Filed 04/24/20         Entered 04/24/20 14:20:28 Page 1 of 2
Jovita Corranza, Administrator
US Small Business Administration
409 3rd St, SW
Washington DC 20416

[ ] By leaving the process with the defendant or an officer or agent of defendant at:

[ ] By leaving the process with the following adult at the following residence:

[ ] By publication as follows:

[ ] By other means (describe):

If service of process was made by personal service, I further certify that I am, and at all times
during the service of process was, at least 18 years old and not a party to the proceeding.

Under penalty of perjury, I declare that the foregoing is true and correct.

                                       WALKER & ASSOCIATES, P.C.

                                       By: s/ Thomas D. Walker
                                          Thomas D. Walker
                                          500 Marquette NW, Suite 650
                                          Albuquerque, NM 87102
                                          (505) 766-9272
                                          twalker@walkerlawpc.com
                                       Attorneys for Plaintiff




                                                -2-

  Case 20-01026-t        Doc 4    Filed 04/24/20      Entered 04/24/20 14:20:28 Page 2 of 2
